t c summary opinion united_states tax_court william h mansel jr and angela w mansel petitioners v commissioner of internal revenue respondent docket no 286-04s filed date william h mansel jr pro_se horace crump for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and the accuracy-related_penalty under sec_6662 in the amount of dollar_figure for after concessions by respondent the issues for decision are whether william h mansel jr petitioner realized income in the receipt of dollar_figure in commission payments from an automobile dealership during and whether petitioners are liable for the accuracy-related_penalty under sec_6662 some of the facts were stipulated those facts with the annexed exhibits are so found and are made a part hereof petitioners’ legal residence at the time the petition was filed was pelham alabama petitioner was an office finance manager for a car dealership located at prattville alabama his income from that activity consisted of commissions from sales of motor vehicles based on a percentage of what he referred to as front-end profits and a percentage of what he also referred to as back- 2at trial respondent conceded two adjustments in the notice_of_deficiency a dollar_figure income determination for the refund of state income taxes and a dollar_figure interest_income adjustment from arcadia a financial_institution another concession was made by respondent during the trial relating to the commissions and that concession is addressed in the consideration of that issue end profits he described the back-end profits as relating to purchases by car owners of extended warranties credit life_insurance and gap insurance the nature of which was not described petitioner also advertised in newspapers for his services in obtaining approvals for car loans the principal issue in this case is with regard to dollar_figure in commissions paid to petitioner by the car dealer victory motors during petitioner’s engagement with that dealership was for about months that year in that time period petitioner received dollar_figure in commission payments from victory motors for some time petitioner had encountered difficulties in having his earned commissions paid to him and after approximately months in petitioner terminated his relationship with victory motors and went to work for another automobile dealer at the time he left petitioner had received a total of dollar_figure in commissions from victory motors no further commissions were paid_by victory motors to petitioner on their joint federal_income_tax return for petitioners did not include or report as income the dollar_figure in commissions petitioner received that year in the notice_of_deficiency respondent determined that the commissions constituted gross_income respondent also determined that these commissions represented self-employment_income and the deficiency included dollar_figure as self-employment taxes under sec_1401 victory motors also considered the dollar_figure in commissions as self-employment_income and issued to petitioner form misc miscellaneous income no federal income taxes or self- employment_taxes were withheld by victory motors at trial respondent conceded that petitioner was not self- employed but rather was an employee of victory motors a position contrary to the determination in the notice_of_deficiency and also contrary to how petitioner and victory motors viewed their relationship respondent’s position at trial was that petitioner was an employee of victory motors and as such the payments constituted wage or salary income respondent did not move to assert an increased deficiency to account for fica_taxes on the payments petitioner received and conceded that the limitations_period barred respondent from making an assessment for such taxes petitioner contends that the payments of dollar_figure he received did not constitute income and were merely advances he received from victory motors subject_to adjustment at some point when he and the management at victory motors would meet and finally settle or close the arrangement thus petitioner contends the dollar_figure he received in was merely an advance and was not income however no evidence was offered to establish that petitioner and victory motors were contemplating any meeting to settle petitioner’s arrangement at the time of trial more than years had passed since petitioner left victory motors the court has not been persuaded that the relationship between petitioner and victory motors continued to exist beyond the court accordingly concludes that at the time petitioner left victory motors in approximately date both he and victory motors considered the arrangement concluded and accordingly both parties considered the dollar_figure as compensation_for petitioner’s services that year the dollar_figure therefore constitutes gross_income and was includable in petitioner’s income for petitioner also contends that victory motors withheld income taxes on his commissions and those withholdings were never remitted to the irs the court rejects that argument the form 1099-misc offered into evidence does not show any income taxes withheld moreover copies of the checks for the payments to petitioner were offered in evidence and those checks total precisely dollar_figure there are no notational references on the checks of income_tax withholdings this court noted in anderson v commissioner tcmemo_2003_112 that whether the taxpayer was self-employed or an employee the fact remains that nothing was withheld from what they paid him and held that the gross amounts received by the taxpayer were subject_to tax in their entirety with no credit for withholdings sec_3509 specifically provides that the employee’s liability for income_tax shall not be affected by the assessment or collection of any_tax determined against the employer under sec_3509 to quote lucas v commissioner t c memo in other words the employee remains fully liable for income_tax arising from the receipt of gross wages therefore even though n m misclassified petitioner as an independent_contractor petitioner is liable for income_tax for the year in issue the court therefore rejects petitioner’s argument the court further notes that even if federal income taxes were withheld but never remitted petitioner would not be relieved of the obligation to pay federal income taxes on the payments to him the final issue is whether petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations for the year sec_6662 provides that if it is applicable to any portion of an underpayment in taxes there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies sec_6662 provides that sec_6662 shall apply to any underpayment attributable to negligence or disregard of rules or regulations sec_6662 provides that the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 85_tc_934 under sec_6664 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances of each particular case see sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and reliance on the advice of a professional such as an accountant see drummond v commissioner tcmemo_1997_71 affd in part and revd in part without published opinion 155_f3d_558 4th cir however the most important factor is the extent of the taxpayer’s effort to determine the taxpayer’s proper tax_liability see sec_1_6664-4 income_tax regs an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith see remy v commissioner tcmemo_1997_ petitioner contends that he continuously experienced difficulties in getting paid for his services for victory motors he argued that the form 1099-misc was bogus these and other factors undoubtedly prompted petitioner to terminate his relationship with that dealer the court is satisfied from petitioner’s testimony that when he left victory motors he considered the dollar_figure in payments as final and that no other_payments would be forthcoming it is only reasonable to conclude that at the close of petitioner would receive no additional payments from victory motors and no attempts legal or otherwise were pursued by him to resume his employment with that dealer or to collect what he considered to be owing to him for all practical purposes petitioner did not consider the relationship with victory motors as continuing nor did he have any reasonable expectation that further payments would be forthcoming moreover petitioner knew these payments constituted income and also knew that no income taxes had been withheld on these payments therefore imposition of the sec_6662 penalty in this case is justified and therefore respondent is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
